Citation Nr: 9933688	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  96-29 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for a seizure 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1988 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York which reduced the veteran's 20 percent 
rating for a seizure disorder to 10 percent, effective 
November 1, 1995.  In the veteran's substantive appeal, he 
argued not only for restoration of his 20 percent rating, but 
for an evaluation in excess of 20 percent, based on increased 
frequency of his seizures.  In a September 1997 decision, the 
Board restored the 20 percent rating and remanded the case to 
the RO noting that the issue of entitlement to a rating in 
excess of 20 percent for the veteran's service-connected 
seizure disorder had not been properly developed.  

In his substantive appeal, the veteran requested to appear 
before a traveling member of the Board.  Although a hearing 
was scheduled in August 1997, the veteran failed to report.  
Neither the veteran or his representative have provided an 
explanation for his failure to report.


REMAND

The VA has a duty to assist the veteran once his claim is 
found to be well-grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not to be conclusive, 
but only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The veteran's claim for increased rating in this 
case is shown to be well grounded, but the duty to assist him 
in its development has not yet been fulfilled.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating). 

In this case, the veteran is service connected for a seizure 
disorder, rated 20 percent disabling based on a history of 
two seizures in a six month period.  Essentially, he is 
claiming that his seizures have increased in severity.  In 
his June 1996 substantive appeal, the veteran indicated that 
he had at least three seizures in the previous year, and two 
this year to date.  He also indicated that he had statements 
to submit from his wife who witnessed the seizures.

In September 1997, the Board remanded the case partly to 
provide the veteran an opportunity to supplement the record 
with additional statements, including the statements 
referenced in his substantive appeal by his spouse.  The RO 
wrote the veteran in October 1997 informing him that he could 
submit a statement of his own, a statement from his spouse, 
or a statement from others who had witnessed his seizures.  
He was also asked to provide any information on treatment he 
had received for his seizure disorder.  The veteran did not 
respond to this request for information and the case was 
returned to the Board.

Further review of the claims file reveals some confusion with 
regard to the veteran's  actual address of record.  An April 
1994 report of contact shows that he gave a street address in 
Syracuse, New York as his address of record (Address #1).  
Although he provided this same address in a May 1994 VA 
examination, notification of his proposed reduction was sent 
by the RO in June 1995 to a post office box in Syracuse 
(Address #2).  In a December 1995 letter, the veteran 
identified his address as being in North Syracuse, New York 
(Address #3).  In September 1997, the RO wrote the veteran 
telling him that is records were being transferred to 
Washington.  This letter was sent to Address #2, although 
there is no evidence in the claims file of a change of 
address.  The October 1997 letter from the RO to the veteran 
requesting additional information and statements regarding 
his seizure disorder was also sent to this address.  A June 
1998 report of VA examination shows the veteran's address as 
Address #3 in North Syracuse.  The RO apparently recognized 
some confusion in the veteran's address because a February 
1999 supplemental statement of the case was sent to both 
Address #2 and Address #3.  However, it is unclear whether 
the veteran actually received the October 1997 letter from 
the RO asking him for additional statements regarding his 
seizure disorder.  In view of these circumstances, the Board 
believes that the RO should attempt to verify the veteran's 
address, and provide him another opportunity to submit the 
additional information.  In this regard, the Board is mindful 
of the veteran's obligation to provide VA with his current 
address.

Additionally, the Board notes that in September 1996 
arguments by the local representative, it is noted that the 
veteran reported having "at least three seizures last year 
and two this year to date;" however, the claims file did not 
contain any VA outpatient treatment records where, the 
representative states, presumably the veteran was receiving 
the medication that he was using to control his seizure 
activity.  In view of the nature of the veteran's claim, all 
records of treatment should be obtained and associated with 
the claims folder.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  VA's 
duty to assist is heightened when records are in the control 
of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 
(1992).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should seek to obtain copies 
of all relevant VA records, specifically 
those pertaining to any treatment for his 
seizure disorder which the veteran's 
representative has indicated may be at 
the VA Medical Center in Syracuse.

2.  The RO should attempt to verify the 
veteran's address.  The RO should fully 
document all contact and efforts to 
contact the veteran in the claims file.  
Once this is accomplished, the veteran 
should be contacted and again given the 
opportunity to supplement the record with 
statements from himself, his spouse, or 
any others who may have witnessed his 
seizures.  He should also be asked to 
identify any treatment he has had for his 
seizure disorder.  The RO should obtain 
all records of treatment identified which 
have not already been associated with the 
claims file.  

3.  The RO should readjudicate the issue 
of an increased evaluation for his 
service-connected seizure disorder.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  Thereafter, the case should be returned to the 
Board, if in order.  The appellant need take no action until 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

